NO. 12-10-00430-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
JOSE B. DE LA CERDA,                            §                      APPEAL
FROM THE 87TH
APPELLANT
 
V.                                                                    §                      JUDICIAL
DISTRICT COURT 
 
SUZAN VAUGHN,
APPELLEE                                                   §                      ANDERSON
COUNTY, TEXAS



MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a).  The trial court’s judgment was signed on October
12, 2010.  Under the rules of appellate procedure, the notice of appeal must be
filed within thirty days after the judgment is signed.  See Tex. R. App. P. 26.1. Appellant
did not file a motion for new trial.  See Tex. R. App. P. 26.1(a) (providing that notice of appeal must
be filed within ninety days after judgment signed if any party timely files
motion for new trial).  Therefore, Appellant’s notice of appeal was due to have
been filed no later than November 11, 2010.  Appellant did not file his notice
of appeal until December 15, 2010.  Because Appellant’s notice of appeal was
not filed on or before November 11, 2010, it was untimely, and this court
has no jurisdiction of the appeal.
            On
December 29, 2010, this court notified Appellant, pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3, that his notice of appeal was untimely and
there was no timely motion for an extension of time to file the notice of
appeal.  Appellant was further informed that the appeal would be dismissed
unless, on or before January 13, 2011, the information in this appeal is amended
to show the jurisdiction of this court.  On January 11, 2011, Appellant filed
an amended notice of appeal and a motion to extend the time for filing his
notice of appeal.  However, his motion is untimely, see Tex. R. App. P. 26.3, and he has not otherwise
shown the jurisdiction of this court.
            Because
this court is not authorized to extend the time for perfecting an appeal except
as provided by Texas Rules of
Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of
jurisdiction.  See Tex.
R. App. P.  42.3(a).
Opinion delivered January 12, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)